                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA



STEVEN GARDUNO,                              Case No. 2:15-cv-02370 MCE AC P

               Plaintiff,
       v.

MIKE MCDONALD, et al.,
                                             ORDER & WRIT OF HABEAS CORPUS
               Defendants.                   AD TESTIFICANDUM
                                     /

Steven Garduno, CDCR # G-51309, a necessary and material witness in a settlement conference
in this case on October 31, 2019, is confined in California State Prison, Solano (SOL), in the
custody of the Warden. In order to secure this inmate’s attendance it is necessary that a Writ of
Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate before
Magistrate Judge Carolyn K. Delaney at the U.S. District Court, Courtroom #24, 501 I Street,
Sacramento, California 95814, on Thursday, October 31, 2019 at 9:30 a.m.

                              ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above to participate in a
      settlement conference at the time and place noted above, until completion of the
      settlement conference or as ordered by the court.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, SOL, P. O. Box 4000, Vacaville, California 95696:

WE COMMAND you to produce the inmate named above to testify before Judge Delaney at the
time and place noted above, until completion of the settlement conference or as ordered by the
court.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

DATED: August 6, 2019
